Citation Nr: 1032674	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for right distal 
ulnar neuropathy and residuals of fractures of the fourth and 
fifth metacarpals with arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision rendered by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran was afforded a hearing before a Decision Review 
Officer of the RO  in November 2007.  In February 2009, the 
Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of each hearing is 
associated with the claims folders.

When this claim was before the Board in April 2009, it was 
remanded for additional development.  That development has been 
completed, and the claim has been returned to the Board for 
appellate action.  


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The impairment caused by the service-connected right distal 
ulnar neuropathy and residuals of fractures of the fourth and 
fifth metacarpals with arthritic changes (major) has most closely 
approximated mild incomplete paralysis of the right upper 
extremity.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right distal 
ulnar neuropathy and residuals of fractures of the fourth and 
fifth metacarpals with arthritic changes are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to an increased rating for his 
service-connected right distal ulnar neuropathy and residuals of 
fractures of the fourth and fifth metacarpals with arthritic 
changes.  The Board will first discuss certain preliminary 
matters and will then address the legal criteria and the facts of 
the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was provided all required notice, to include notice 
pertaining to the effective date element of the claim, in letters 
mailed in January 2005 and April 2008.  Although the Veteran was 
not provided complete notice until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of any 
of the claims would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
VA treatment records have been obtained.  A determination of the 
Social Security Administration (SSA) is of record.  The Veteran 
was afforded appropriate VA examinations, most recently in 
January 2010.  The Veteran testified as to the affects of his 
disability before the undersigned in February 2009 and before an 
RO Decision Review Officer in November 2007.  Neither the Veteran 
nor his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim, and the Board 
is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim on 
appeal.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When limitation 
of motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

In rating peripheral nerve injuries, attention should be given to 
the relative impairment in motor function, trophic changes or 
sensory disturbances.  38 C.F.R. § 4.120 (2009).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123(2009).

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic douloureux, 
or trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124 (2009).

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement, when bilateral 
the ratings are combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The Veteran's disability is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.124a, DC 8516.  Under these criteria, mild 
incomplete paralysis of either extremity warrants a 10 percent 
rating.  Moderate incomplete paralysis warrants a rating of 20 
percent for the minor extremity, and a 30 percent rating for the 
major extremity.  Severe incomplete paralysis warrants a 30 
percent rating for the minor extremity, and a 40 percent rating 
for the major extremity.  A maximum evaluation of 50 percent for 
the minor extremity and 60 percent for the major extremity for 
complete paralysis of the ulnar nerve of the major upper 
extremity, which is defined as being manifested by the "griffin 
claw" deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and thenar 
and hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the wrist.

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

The Veteran was afforded a VA examination in February 2005 in 
conjunction with his claim for an increased rating.  He reported 
injuring the right hand in a motor vehicle accident in service.  
He complained of pain and progressive dysfunction of the right 
hand, with resultant difficulty using tools due to problems with 
grasping.  He reported that he did not have numbness during the 
present examination.  His right grip strength was between 70 and 
100 percent.  There was bony enlargement of the 
metacarpophalangeal (MCP) joints of the right hand including the 
thumb.  There was full range of motion of all hand joints but 
there was 4/5 strength of the right hand.  There was deformity of 
the fourth and fifth metacarpals of the right hand but no 
tenderness or muscle atrophy.  The impression was status post 
fracture of the fourth and fifth metacarpals of the right hand 
with carpal tunnel syndrome.  There was ten degrees of limitation 
of motion of the right hand joints because of pain, weakness, 
fatigability and lack of endurance following repetitive use and 
flare-ups with the major functional impact from pain.  There was 
also significant limitation because of lack of coordination of 
the right hand.  EMG showed mild median nerve neuropathy at the 
wrist, consistent with nerve entrapment of the nerve at the 
carpal tunnel, with no evidence of ulnar neuropathy or neurogenic 
weakness of the hand.  

At a hearing before an RO Decision Review Officer in November 
2007, the Veteran testified that he was having extreme difficulty 
gripping things due to numbness from the fingers to almost the 
elbow area of the right hand.  

The Veteran was afforded an additional VA examination in May 
2008.  The examiner noted that the Veteran's signs and symptoms 
of ulnar neuropathy were no longer present.  There was occasional 
neuritic burning with elbow positioning.  Following examination, 
the examiner's impression was sequelae of fracture, fourth and 
fifth metatarsals and metacarpals, without evidence of residuals 
other than palpable fractures.  The Veteran has Dupuytren's 
contracture in the right hand with the described trigger finger 
phenomenon which had improved with injection.  He had minor 
carpal tunnel on the right with a positive Tinel's sign but no 
evidence of neurological sequelae.  There was no limitation of 
motion of the digits and only minimal weakening to 3/5 of the 
right hand grip.  

The Veteran was afforded an additional VA examination in April 
2009.  The Veteran reported a clumsiness using his right hand 
now, noting that the condition had become progressively worse.  
He was treating the condition with Celebrex, 200 mg qd.  No side 
effects were reported.  He complained of weakness, numbness, 
paresthesias and pain in the fourth and fifth digits at the 
medial aspect.  Physical examination showed muscle strength of 5 
with decreased grip in the right as compared to the left.  
Sensory examination revealed normal light touch, vibration and 
position sense.  There was no atrophy, abnormal muscle tone, 
tremor, tic or abnormal movement.  No joint function was affected 
by a nerve disorder.  The examiner observed that the Veteran 
would not fully cooperate in closing his right hand, though the 
examiner saw him do so during the interview.  There was deformity 
of the fifth metacarpal with a mild decrease in the prominence.  
This was considered to have a mild affect on dressing but no 
affect on other usual daily activities.  

The Veteran was afforded an additional VA examination in January 
2010.  He complained of ongoing pain and numbness in the right 
hand affecting gripping of things like a coffee pot and a hammer.  
Examination of the right hand revealed no significant motor 
weakness; sensory examination revealed normal vibration and 
position sense but decreased light touch sensation.  There was no 
atrophy, bulk, tremor, tic or other abnormal movement.  Nerve 
conduction study showed absent right ulnar sensory nerve with 
normal right motor nerves.  Right median motor nerve was normal.  
Thus, there was evidence of right ulnar sensory neuropathy with 
normal right ulnar motor nerve.  It was noted that the Veteran 
had retired in November 2007 for unrelated reasons.  His right 
ulnar neuropathy was considered to have a moderate affect on 
doing chores, sports and recreation, with a mild affect on 
shopping and exercise, and no affect on other traditional daily 
activities such as feeding, bathing and dressing.  

VA treatment records dated from the time of claim through May 
2010 show no significant treatment for the right upper extremity 
disability other than the medication described by the Veteran.  

On review of the evidence above the Board finds that the 
Veteran's right distal ulnar neuropathy and residuals of 
fractures of the fourth and fifth metacarpals with arthritic 
changes (major) have resulted in no more than mild incomplete 
paralysis of the affected nerve.  In this regard, examinations 
and clinical notes have reliably documented sensory deficits in 
the ulnar nerve, and diagnostic tests have overwhelmingly 
documented that the right ulnar motor nerve and the right median 
sensory and motor nerve remain normal.  There is no credible 
evidence of resultant functional impairment in terms of loss of 
strength, impairment or atrophy of the muscles of the right hand.  
Absent any clinical indication of actual functional impairment, 
the Board cannot find that the impairment in the right upper 
extremity approaches the level of "moderate" incomplete 
paralysis.  The Board notes that the examination reports and the 
testing compel a conclusion that the involvement of the ulnar 
nerve is wholly sensory and that there is no median nerve 
involvement or ulnar motor involvement.  Moreover, the 
examinations show that there is no additional disability 
manifested by the deformity of the fourth and fifth metacarpals 
other than the ulnar sensory deficit.  

The Board accordingly finds that the criteria for a rating in 
excess of 10 percent for right distal ulnar neuropathy and 
residuals of fractures of the fourth and fifth metacarpals with 
arthritic changes (major) are not met.  Accordingly, the claim 
must be denied.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
particular, the Board notes that the arthritic changes have not 
resulted in limitation of motion that would warrant a higher 
rating.

The Board has considered whether "staged ratings" may be applied 
in this case.  See Fenderson v. West, 12 Vet App 119 (1999), Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, review of the 
files does not show that the criteria for a higher evaluation 
than that discussed above were met at any time during the period 
under review.  Accordingly, "staged ratings" are not for 
application.  

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  He retired in 2007 for 
reasons unrelated to this disability.  The Board concludes that 
referral of this case for extra-schedular consideration is not in 
order.

ORDER

Entitlement to a rating in excess of 10 percent for right distal 
ulnar neuropathy and residuals of fractures of the fourth and 
fifth metacarpals with arthritic changes is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


